This opinion is subject to administrative correction before final disposition.




                                Before
                     GASTON, COGLEY, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Richard S. WILES
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100348

                        _________________________

                           Decided: 27 April 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Nicholas S. Henry

 Sentence adjudged 19 August 2021 by a special court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 94 days, and a bad-conduct discharge.

                             For Appellant:
               Lieutenant Colonel Michael D. Berry, USMC

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Wiles, NMCCA No. 202100348
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2